              Case 2:18-cv-01228-HB Document 84 Filed 05/24/19 Page 1 of 4



                     IN THE t;NITED STATES DISTRICT COURT
                    FOR THE EASTER~ DISTRICT OF PENNSYLVANIA


WARREN HILL LLC,                                   CIVIL ACTION

                              Plaintiff,           2: l 8-cv-01228

         V.


SFR EQUITIES, LLC,

                              Defendant.
    -------- ---------------



    REPLY BRIEF OF SFR EQUITIES, LLC IN SUPPORT OF SFR'S
   MOTION FOR PARTIAL SUMMARY JUDGMENT [DOCKET NO. 73]




                                                   WHITE A;\JD WILLIAMS LLP



                                             BY:   ls/Thomas M. Pinney
                                                   Thomas M. Pinney
                                                   Michael N. Onufrak
                                                   1650 Market Street I One Liberty Place,
                                                   Suite 1800:
                                                   Philadelphia, PA 19103-7395
Date: May 24, 2019                                 Phone: 215.864.6371
                                                   Attorneys for Defendant,
                                                   SFR Equities, LLC




22849001v 3
              Case 2:18-cv-01228-HB Document 84 Filed 05/24/19 Page 2 of 4




        Defendant SFR Equities, LLC ("SFR"), submits this Reply Brief in Support of SFR's
Motion for Partial Summary Judgment (Docket #73) in order to address several inaccuracies set
forth in the Plaintiffs Warren Hill, LLC ("Warren Hill") Memorandum of Law in Opposition to
SFR's Motion for Partial Summary Judgment.

                                           ARGUMEST

A.       SFR Does Not Control VAP, BCM or BSF.

        Despite Warren Hill's assertions to the contrary, SFR does not control Vendor Assistance
Program, LLC ("V AP"), Blue Stone Capital Markets, LLC ("BCM") or Blue Stone Finance,
LLC ("BSF"). As set forth in the Statements of Undisputed Fact filed by SFR in support of its
Motion for Partial Summary Judgment (Docket #76), and as conceded by Warren Hill, SFR
owns equity in all three entities but has only one seat on each entity's Board of Managers. While
SFR, through Gene Harris, voted to approve the creation of BCM and BSF so did the other
managers of VAP. Further, there is no evidence in the record, nor could there be, that the
creation of BCM and BSF and the alterations to VAP's business model were at the direction of
SFR.

B.       VAP, BCM and BSF Are Not Alter Egos.

        VAP, BCM and BSF are not alter egos, nor is there any evidence in the record that they
are. These entities were established by VAP's Board of Managers to fulfill legitimate business
purposes and are run as separate and distinct businesses. (SFR's Statement of Undisputed
Material Facts, at 18 - 20; Harris Deel. at 8-9; see Report of Edward Waddington dated March
14, 2019, attached as Exhibit 3 to SFR's Response to Warren Hill's Motion for Summary
Judgment (Docket #73)). While the three entities share common ownership, the record shows
(and Warren Hill cannot deny) that (i) the three entities observe corporate formalities, (ii) there is
no indication that any of the entities is insolvent or improperly capitalized, (iii) they each
maintain at least one independent manager chosen by the other managers, and (iv) all deal with
each other on an arm's length basis. Accordingly, Warren Hill's alter ego allegations must fail.
Gass v.Anna Hosp. Corp., 392 Ill. App. 3d 179 (2009) (In determining the unity of interest of
ownership prong of the piercing the corporate veil test, a court must not rest its analysis on one
factor). Nor is there some manifest injustice or fraud at play here. This is simply an instance
where the terms of the MIP A are inapplicable to payments made under the trust certificates held
by BCM. Other than Warren Hill's self-serving conclusions, there is simply nothing in the
record to support a finding that they are alter egos. Because this argument fails as a matter of
both law and fact, it is only SFR's interpretation of Section l.2(e)(iii) that remains.true to the
actual language of the MIPA. SFR's Motion for Partial Summary Judgment should be granted.

C.       Warren Hill Continues to Misconstrue Section 1.2(e).

        Warren Hill continues to misconstrue Section l.2(e). Its language is clear. With respect
to Section 1.2(e) it is clear that, except in the specific case of the 2012-1 Reserve Account, future
payments would be due to Warren Hill only in the event of financing arrangements among VAP
and any of its lenders. Warren Hill concedes that under the trust's current financing


22849001v 3
          Case 2:18-cv-01228-HB Document 84 Filed 05/24/19 Page 3 of 4



arrangements, VAP is not a borrower or obligor with respect to any of the trusts, however it asks
the Court to disregard this clear requirement.

         The weakness of Warren Hill's argument with respect to Section 1.2( e)(iii) is exposed, in
part, by its tortured digression regarding the semantic differences regarding the use of "between"
and "among". It is proper to use "among" when discussing the relationship of more than two
things - such as the relationship among VAP and potential future lenders to VAP at the time that
the MIP A was being negotiated.         Warren I Iill asks the Court to go beyond the words of the
MIPA to make an interpretation not based on the factual record, but rather, based on Warren
Hill's now claimed "intent". Warren Hill ignores the words of the MIP A in an attempt to revise
it to suit its position post-contract. This shows that, if SFR is not entitled to summary judgment,
there are material issues of fact and Warren l lill' s Motion must be denied.

        SFR paid over $600,000.00 to Warren Hill for the funds released from the 2012-1
Reserve Account because the 2012-1 Reserve Account was specifically and clearly referenced in
Section 1.2(e)(i). It was the intent of the parties that a portion of the funds accrued and released
from the 2012-1 Reserve Account after the effective date of the MIP A would be paid to Warren
Hill under the terms of the MIPA. Warren Hill's argument with respect to the modifying phrase
at the end of Section 1.2(e) with respect to financing arrangements among VAP and its lenders is
irrelevant in the context of Section 1.2(e)(i). Despite Warren Hill's assertions, the payment of
the 2012-1 reserve amounts under Section 1.2(e)(i) does not alter the construction of the
language of Section 1.2(e )(iii).

D.       Conclusion.

       In conclusion, it is Warren Hill that continues to misrepresent the relationship among
VAP, BCM and BSF, the terms of the MIPA and Section 1.2(e)(iii) of the MIPA. Warren Hill's
Motion for Summary Judgment should be denied and SFR's Motion for Summary Judgment
should be granted.

                                                         WHITE AND WILLIAMS LLP



                                                   BY: ls/Thomas M. Pinney
                                                       Michael N. Onufrak
                                                       Thomas M. Pinney
                                                       1650 Market Street i One Liberty Place,
                                                       Suite 1800 I
                                                       Philadelphia, PA 19103-7395
Date: May 24, 2019                                     Phone: 215.864.6371
                                                       Attorneys for Defendant,
                                                       SFR Equities, LLC




22849001v.3
                Case 2:18-cv-01228-HB Document 84 Filed 05/24/19 Page 4 of 4
...



                                    CERTIFICATE OF SERVICE
               The undersigned hereby certifies that a true and correct copy of the foregoing Reply Brief

      of SFR Equities in Support of SFR 's Motion for Partial Summary Judgment was filed under seal

      with the Court and served electronically on all counsel of record.

                                                               WHITE AND WILLIAMS LLP



                                                         BY: ls/Thomas M. Pinney
                                                             Thomas M. Pinney
                                                             1650 Market Street I One Liberty Place,
                                                             Suite 1800 I
                                                             Philadelphia, PA 19103-7395
                                                             Phone: 215.864.6371
      May 24, 2019                                           Attorneys for Defendant,
                                                             SFR Equities, LLC




      22849001v 3
